        Case: 3:19-cv-00202-JMV Doc #: 25 Filed: 09/23/20 1 of 1 PageID #: 2373




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


STEPHANIE JO PETTIT                                                                          PLAINTIFF

                                                                                  NO. 3:19CV202-JMV

NANCY BERRYHIL
COMMISSIONER OF SOCIAL SECURITY                                                           DEFENDANT


                                                 ORDER

        Before the Court are Plaintiff’s motion [23] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d); and Defendant’s response [24]. For

reasons stated in Defendant’s response to Plaintiff’s EAJA motion, Plaintiff’s motion is DENIED

as premature. Plaintiff may refile her motion at an appropriate time after the judgment in this

case has become final.

        SO ORDERED this 23rd day of September, 2020.



                                         /s/ Jane M. Virden
                                         U.S. Magistrate Judge
